Title: To James Madison from Anonymous, 20 April 1808
From: Anonymous
To: Madison, James



Sir
New-York 20th. Apl. 1808.

I informed you on the 18th. Inst. that James Townsend denounced G. L. Mumford in the nominating Committee of 70, & that we succeeded in nominating Peter Tolman of Rockland County & Wm. Denning of this City to fill the places of Mumford and Clinton.  De Witt Clinton arriving the next day from Albany had the Address to get Tolman to decline & Mumford nominated by the Committee.  De Witt is still endeavouring to get Denning to decline in hopes of geting his Brother George Nominated.  Great discontent prevails on Acct. of his influence in regard to Mumford & doubts intertained of the election in this City.

H.

